BARHAM, J.,
dissents from the refusal of the writ application. Relator was previously convicted and sentenced to jail for operating a motor vehicle while under influence of alcoholic beverages, without counsel or waiver of counsel. He has now been convicted and sentenced as a second offender and the first conviction has enhanced his sentence. Under the holding of Argersinger v. Hamlin, 407 U.S. 25, 92 S.Ct. 2006, 32 L.Ed.2d 530 (1972) no person may be sentenced to imprisonment unless represented by counsel or he waives counsel. This sentence — 2nd offense enhancement is based in part on a conviction and sentence without counsel. It is immaterial whether Argersinger is retroactive in this case since the sentence to imprisonment is based in part on a non counsel conviction and sentence.
CALOGERO, J., dissents.